Rule 497(e) Registration No. 002-30447 1940 Act File No. 811-01728 SUPPLEMENT DATED AUGUST 29, 2016 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED JULY 31, 2016 OF Nicholas Fund, Inc. THIS SUPPLEMENT UPDATES THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION. PLEASE READ AND KEEP IT TOGETHER WITH YOUR COPY OF THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFOMARTION FOR FUTURE REFERENCE. The purpose of this supplement is to notify the shareholders of Nicholas Fund, Inc. (the “Fund”) with deep and sincere regrets that Mr. Albert O. Nicholas passed away on August 4, 2016. He was very hard working, diligent, humble, and generous. Effective immediately, Mr. David O. Nicholas is the Lead Portfolio Manager of Nicholas Fund, Inc. and Michael L. Shelton is the Portfolio Manager. The information regarding the previous portfolio manager found in the following sections of the prospectus dated July 31, 2016 is deleted and replaced with the following effective August 29, 2016. PART A: INFORMATION REQUIRED IN THE PROSPECTUS: 1. The section “SUMMARY Portfolio Managers” on page 3 of the prospectus is revised and restated as follows: Portfolio Managers Mr. David O. Nicholas is the Lead Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio. Mr. Nicholas is the President of the Fund and has been the Lead Portfolio Manager of the Fund since August 2016. He formerly served as the Associate Portfolio Manager of the Fund from April 2011 to August 2016. Mr. Shelton has been Portfolio Manager of the Fund since August 2016, and has been employed by the Adviser since 2006. 2. The last paragraph of the section captioned “THE FUND'S INVESTMENT ADVISER” on page 9 of the prospectus is revised and restated as follows: Mr. David O. Nicholas is the Lead Portfolio Manager of the Fund and is primarily responsible for the day-to-day management of the Fund's portfolio. Mr. Nicholas was the Associate Portfolio Manager of the Fund from April 2011 to August 2016 and served Co-Portfolio Manager of the Fund from November 1996 to April 2008. Mr. Nicholas is President of the Fund, a Director of the Adviser and the President, Chief Executive Officer and Chief Investment Officer of the Adviser. Mr. Nicholas also serves as a Portfolio Manager to other funds managed by the Adviser, and is a Chartered Financial Analyst. In August 2016, Mr. Michael L. Shelton became Portfolio Manager of the Fund. Mr. Shelton also serves as the Lead Portfolio Manager to another fund managed by the Adviser, and has been employed by the Adviser since 2006, and is a Chartered Financial Analyst and a Certified Public Accountant. 3. The last paragraph of the section captioned “THE FUND'S INVESTMENT ADVISER” on page 10 of the prospectus is revised and restated as follows: David O. Nicholas is a controlling person of the Adviser through his ownership of 60% of the outstanding voting securities of the Adviser which are held in trust for his benefit. Part B: INFORMATION REQUIRED IN THE STATEMENT OF ADDITIONAL INFORMATION: 1. The second full paragraph of the section captioned “THE FUND'S INVESTMENT ADVISER” on page 7 of the statement of additional information is revised and restated as follows: David O. Nicholas, President and Lead Portfolio Manager of the Fund, is President, Chief Executive Officer, Chief Investment Officer and a Director of the Adviser, and is a controlling person of the Adviser through his ownership of 60% of the outstanding voting securities of the Adviser which are held in trust for his benefit. Michael L. Shelton, Vice President and Portfolio Manager of the Fund, is an employee of the Adviser. David L. Johnson is Executive Vice President of the Fund and Executive Vice President of the Adviser. He is an uncle of David O. Nicholas. Lynn S. Nicholas, Senior Vice President of the Fund, is Senior Vice President of the Adviser. Lynn S. Nicholas is the sister of David O. Nicholas. Lawrence J. Pavelec, Senior Vice President and Secretary of the Fund, is Senior Vice President, Secretary and Chief Operating Officer of the Adviser. Candace L. Lesak, Vice President of the Fund, is an employee of the Adviser. Jennifer R. Kloehn, Senior Vice President, Treasurer and Chief Compliance Officer of the Fund, is Senior Vice President, Treasurer, Chief Financial Officer and Chief Compliance Officer of the Adviser. K. Thor Lundgren, 100 E. Wisconsin Avenue, Milwaukee, Wisconsin, is a Director of the Adviser. Mr. Lundgren is a partner with the law firm of Michael Best & Friedrich LLP, Milwaukee, Wisconsin, legal counsel to the Fund and the Adviser. In addition, effective August 1, 2016, Mr. Robert H. Bock submitted his bona fide resignation as a Director of the Fund. Accordingly, all references to Mr. Bock in the Statement of Additional Information are deleted and should be disregarded in their entirety. 2. On page 7, the entries for Albert O. Nicholas and Robert H. Bock in the second and third paragraphs of the section captioned “MANAGEMENT – DIRECTORS AND EXECUTIVE OFFICERS OF THE CORPORATION AND PORTFOLIO MANAGERS OF THE FUND” are deleted in their entirety. To reflect the changes in board membership and changes to officer appointments, the biographical table appearing in the section captioned “MANAGEMENT – DIRECTORS AND EXECUTIVE OFFICERS OF THE CORPORATION AND PORTFOLIO MANAGERS OF THE FUND” is deleted in its entirety and replaced with the following table. The pertinent information about the Fund's officers and directors is as of August 29, 2016. Other Number of Directorships Term of Portfolios Held by Office and in Fund Director Positions Length of Complex during the Held With Time Principal Occupations Overseen Past Five Name and Age Fund Served during Past Five Years by Director Years DISINTERESTED DIRECTOR Jay H. Robertson, 64 Director (1), 14 years Private Investor, April 2000 6 None to present. Chairman of the Board of Robertson-Ryan and Associates, Inc., an insurance brokerage firm from 1993 to March 2000. Other Number of Directorships Term of Portfolios Held by Office and in Fund Director Positions Length of Complex during the Held With Time Principal Occupations Overseen Past Five Name and Age Fund Served during Past Five Years by Director Years OFFICERS David O. Nicholas, 55 President Annual, President, Chief Executive N/A N/A and Lead 27 years Officer (since August 2016), Portfolio Chief Investment Officer Manager and Director, Nicholas Company, Inc., the Adviser to the Fund and employed by the Adviser since 1986. He has been Portfolio Manager for, and primarily responsible for the day-to- day management of the portfolios of Nicholas II, Inc. and Nicholas Limited Edition, Inc. since March 1993 and Lead Portfolio Manager of the Fund and Portfolio Manager of Nicholas Equity Income Fund, Inc. since August 2016. He served as Associate Portfolio Manager of the Fund from April 2011 to August 2016. He is a Chartered Financial Analyst. David L. Johnson, 74 Executive Annual, Executive Vice President, N/A N/A Vice 36 years Nicholas Company, Inc., the President Adviser to the Fund, and employed by the Adviser since 1980. He is a Chartered Financial Analyst. Lynn S. Nicholas, 60 Senior Vice Annual, Senior Vice President, N/A N/A President 31 years Nicholas Company, Inc., the Adviser to the Fund, and employed by the Adviser since September 1983. She is a Chartered Financial Analyst. Lawrence J. Pavelec, 57 Senior Vice Annual, Senior Vice President (since N/A N/A President 11 years April 2003), Secretary and and Chief Operating Officer Secretary (since August 2016), Nicholas Company, Inc., the Adviser to the Fund, and employed by the Adviser since April 2003. He is Portfolio Manager for and primarily responsible for the day-to-day management of the portfolio of Nicholas High Income Fund, Inc., since April 2008. He served as Co-Portfolio Manager of Nicholas High Income Fund, Inc. from April 2003 until April 2008. He is a Chartered Financial Analyst. Other Number of Directorships Term of Portfolios Held by Office and in Fund Director Positions Length of Complex during the Held With Time Principal Occupations Overseen Past Five Name and Age Fund Served during Past Five Years by Director Years Candace L. Lesak, 58 Vice Annual, Employee, Nicholas N/A N/A President 31years Company, Inc., the Adviser to the Fund, since February 1983. She is a Certified Financial Planner. Michael L. Shelton, 44 Vice Annual, Employee, Nicholas N/A N/A President Since Company, Inc., the Adviser and August to the Fund, since July 2006. Portfolio 2016 He has been Lead Portfolio Manager Manager for and primarily responsible for the day-to- day management of the portfolio of the Nicholas Equity Income Fund, Inc. since August 2016. He served Co-Portfolio Manager of Nicholas Equity Income Fund, Inc. from April 2011 to August 2016. He is a Chartered Financial Analyst and Certified Public Accountant. Jennifer R. Kloehn, 43 Senior Vice Annual, Senior Vice President, N/A N/A President, Since Treasurer, Chief Financial Treasurer August Officer (since August 2016) and Chief 2016 and and Chief Compliance Compliance May 2016 Officer (since May 2016), Officer Nicholas Company, Inc., the Adviser to the Fund; Compliance Officer and Assistant Vice President, Nicholas Company, Inc., July 2004 to April 2016. She is a Certified Public Accountant. (1) Until duly elected or re-elected at a subsequent annual meeting of the Fund.
